Citation Nr: 1522813	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  04-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.
 
3.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied service connection for right and left knee conditions.  In May 2004, the Veteran filed a notice of disagreement (NOD) only with respect to a left knee condition.  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in August 2004. 

In an August 2007 decision, the Board denied service connection for a left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a Joint Motion filed by representatives of both parties, vacating the Board's August 2007 decision, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Board notes that the Veteran was previously represented by the American Legion (as reflected in a January 2003 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In November 2007, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Virginia A. Girard-Brady.  The Board recognizes the change in representation.

In February 2009, the Board remanded the claim to the RO for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim for a left knee disability (as reflected in May 2010 and April 2011 supplemental SOCs (SSOCs), and returned the appeal to the Board for further appellate consideration.

The appeal to the Board also arose from a May 2010 rating decision in which the RO denied service connection for right knee and left hip disabilities, each claimed as secondary to a left knee disability.  In June 2010, the Veteran filed an NOD. An SOC was issued in August 2010, and the Veteran filed a substantive appeal in September 2010.  The RO continued to deny the claims (as reflected in an April 2011 SSOC).

The Board notes that the Veteran also filed a claim for service connection for a right hip disability, claimed as secondary to a left knee disability.  In October 2010, the RO denied service connection for a right hip disability.  In November 2010, the Veteran filed an NOD, and an SOC was issued in April 2011.  The Board carefully reviewed the claims file, including the electronic claims file and several May 2011 letters from the Veteran's attorney responding to the two April 2011 SSOCs; a substantive appeal on the issue of a right hip disability was not received.  Although an Appeal Certification Worksheet refers to service connection for a right hip condition, denied in an October 2010 decision, it appears to be a clerical error. Notably, the VA Form 8 (Certification of Appeal) purportedly pertaining to the right hip refers to an SOC issued in August 2010.  However, the SOC regarding the right hip was issued in April 2011.  In conclusion, the Board finds that a substantive appeal on the issue of service connection for a right hip disability has not been received.  Therefore, the Board does not have jurisdiction to review that issue. 

In November 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

In a December 2012 decision, the Board denied the issues on appeal.  The Veteran again appealed the Board's decision to the Court.  In July 2014, the Court in a single-judge disposition Memorandum Decision affirmed the Board's denial.  However, the Veteran through his representative filed a motion for reconsideration.  Subsequently, in September 2014, the Court issued another Memorandum Decision, vacating the Board's decision with respect to these issues and remanding the matters for further development consistent with the Court's decision.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The Veteran's VBMS record includes the Court Memorandum Decisions and associated documents.  However, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matters currently before the Board are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.

By way of background, in is prior decision, in relying on a March 2010 VA opinion, the Board denied the Veteran's claim finding that the Veteran's left tripartite or bipartite patella was a developmental defect that was not subject to a superimposed disease or injury during military service.  In its September 2014 Memorandum Decision, the Court determined that the Board provided inadequate reasons and bases for failing to explain the conclusion that the Veteran's left knee condition was a defect as opposed to a disease as the March 2010 VA examiner only referred to the condition as being developmental and did not clearly determine whether the Veteran's left knee was a developmental defect or disease.  In this regard, the March 2010 examiner determined that the Veteran's left multipartite patella was developmental in the first place and his military service did not alter the natural history of degeneration.  

The Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 , 1137.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Further, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  However, a disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.  Such a disease, by its very nature, pre-exists a claimant's military service, and typically, entitlement to service connection turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition.  Id.  In this case, the March 2010 VA examiner did not clearly opine whether the Veteran's knee was a developmental defect or disease of congenital, developmental, or familial origin.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that another opinion by the same physician, if available, is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Hence, the RO should obtain from the examiner who prepared the March 2010 opinion an addendum opinion that full addresses whether the Veteran's left knee condition is a developmental defect aggravated by a superimposed disease or injury in service; or, in the alternative, whether his disability is a disease of congenital, developmental, or familial origin that was aggravated beyond its natural progression in service.  If the same physician is not available, request for another appropriate physician to provide the requested opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary by a qualified physician. 

If another examination is necessary, the Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the record (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

At this juncture, the Board notes that with respect to the issues of entitlement to service connection for right knee and left hip disabilities, the Veteran has asserted that these disabilities are secondary to his left knee disability.  As such, as any decision with respect to the claim for service connection for a left knee disability may affect the Veteran's claims for right knee and left hip disabilities, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, it follows that, any Board action on the claims for service connection for right knee and left hip disabilities, at this juncture, would be premature.  Hence, a remand of these matters is warranted, as well.

Prior to obtaining further medical opinion in connection with this claim, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 20142); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, this matter is hereby is REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the record, request that the same physician who prepared the March 2010 opinion to prepare an addendum opinion.  If the same physician is not available, request for another appropriate physician to provide the requested opinion.  Only arrange for the Veteran to undergo further examination if deemed necessary by a qualified physician.  

The contents of the entire paper and electronic claims files, to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion/examination report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability), that the Veteran's left tripartite or bipartite patella represents a developmental defect or a disease of a congenital, developmental, or familial origin.

If the examiner determines that the Veteran's left tripartite or bipartite patella is a developmental defect, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., t a 50 percent or greater probability), that such was subject to a superimposed disease or injury, resulting in a current disability.

If the examiner determines that the Veteran's left tripartite or bipartite patella is a disease of a congenital, developmental, or familial origin, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability), that such was aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the examiner determines that the Veteran's left tripartite or bipartite patella is neither a developmental defect or a disease of a congenital, developmental or familiar origin, the examiner should offer an opinion, consistent with sound medical judgment, as to (1) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

For any knee disorder found not to have clearly and unmistakably existed prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein.

In rendering the requested opinion, the physician should specifically consider and discuss the service treatment records, post-service treatment records, as well as the Veteran's contentions.

All examination results (if any), together with the complete rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claims) and legal authority.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




